Citation Nr: 0637445	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-34 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Propriety of reduction of evaluation of service-connected 
diabetes mellitus evaluated as 60 percent disabling prior to 
October 1, 2003 and 40 percent disabling from October 1, 
2003.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from January 1981 to April 
1984.  

This appeal arises from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which reduced the evaluation of the 
veteran's service connected diabetes from 60 to 40 percent 
disabling.  

The veteran in his substantive appeal has asserted his 
erectile dysfunction is a complication of his diabetes.  The 
Board of Veterans' Appeals (Board) interprets this as a 
request to reopen his claim for service connection for 
erectile dysfunction as secondary to his service-connected 
diabetes mellitus.  The issue is referred to the RO for 
appropriate action.  


FINDING OF FACT

The symptoms of the veteran's diabetes do not reflect 
improvement.   


CONCLUSION OF LAW

The criteria for a reduction of the veteran's disability 
rating for diabetes, from 60 percent to 40 percent have not 
been met.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105(e), 4.1194, Diagnostic Codes 7913 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that typically there 
are certain notice and duty to assist requirements of law to 
be met when an application for benefits is received.  See 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159.  Matters 
concerning rating reductions have unique requirements in this 
regard.  

Generally, when reduction in the evaluation of a service- 
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level. 38 C.F.R. § 3.105(e) (2006).  

The RO in a May 2003 rating decision proposed the 60 percent 
rating for diabetes mellitus be reduced to 20 percent.  A May 
2003 letter from the RO to the veteran informed him of the 
proposed reduction.  A copy of the rating decision was 
forwarded to the veteran.  The letter informed the veteran he 
could submit medical or other evidence demonstrating that no 
change should be made in the evaluation.  The letter 
explained that the best evidence were medical records of 
recent treatment which included detailed findings.  The 
veteran was informed he had 60 days to submit additional 
evidence or his rating would be reduced.  He was also 
informed he could request a hearing, and that if he requested 
a hearing within 30 days his benefits would not be reduced 
until the hearing was held, and his testimony was reviewed.  
The veteran responded in June 2003 and submitted additional 
records in June and July 2003.  See Short Bear v. Nicholson, 
19 Vet. App. 341 (2005)(per curiam).  

Under these circumstances, the procedural safeguards in 
effect for the adjudication of the matter on appeal are 
considered satisfied.  


Propriety of the Reduction of the Evaluation of Diabetes

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has consistently held that when 
an RO reduces a veteran's disability rating without following 
the applicable regulations, the reduction is void ab initio. 
See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2005); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).  

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2006).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension. 
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  As the 60 
percent rating for diabetes mellitus had been in effect since 
July 17, 1992, a period of more than five years the 
provisions of 38 C.F.R. § 3.344 are applicable in this 
instance.  

Service connection for diabetes mellitus was granted 
effective April 1984 and a 40 percent rating was assigned.  
In a May 1985 rating decision the rating for diabetes was 
reduced to 20 percent effective September 1985.  In July 1992 
the veteran filed a claim for an increased rating for his 
diabetes mellitus.  The RO in a May 1996 rating decision 
granted an increased rating to 60 percent effective July 17, 
1992.  This rating, continued in 1998, was in effect until 
the reduction that is the subject of this appeal.  

The evidence while the veteran was evaluated as 60 percent 
disabling included a September 1992 VA examination, that 
revealed during the past year the veteran had increasing 
problems with control of his blood sugar.  His blood sugar 
had been ranging from quite high to quite low.  While 
generally they are in the range of 180, at times his readings 
were as low as 22 and on many occasions a glucometer reading 
indicated it was over 500.  He checked his blood sugars twice 
a day.  He was taking a split dose of Insulin in the morning 
and evening.  He was followed in the clinic every three 
months.  His only other problem related to his diabetes was a 
numb sensation in the bottom of his feet.  It came and went 
for several hours when he was having problems.  He was having 
no difficulty at the time of the examination.  Examination 
revealed the veteran was well developed and well nourished.  
His weight was 197 pounds.  Neurological evaluation of his 
lower extremities was negative with normal deep tendon 
reflexes and no sensory changes noted.  The veteran had not 
had ketosis or hypoglycemic reactions of a serious enough 
nature to require hospitalization.  He did not restrict his 
activities and remained fully active, but did try to restrict 
his diet.  There had been no weight loss.  There was no anal 
pruritis and no rectal itching.  There was no vascular 
insufficiency.  He had some blurred vision which the examiner 
suspected was associated with the fluctuation of his blood 
sugar.  Fundoscopic examination was normal.  There were no 
hemorrhages, exudates or microaneurysms.  His blood pressure 
was normal, 110/70.  September 1992 VA records include 
laboratory findings noting the veteran's glucose level was 
304 and the expected range was from 65 to 125.  

January 1993 VA records revealed the veteran's blood sugars 
tended to be labile.  At one time his fasting blood sugar was 
greater than 400.  The veteran had also had occasional 
insulin reactions.  

January and July 1993 VA records noted the veteran had 
erratic control of his blood sugars.  

In January 1994 VA records included complaints of persistent 
left middle finger pain and left ankle pain with a tingling 
sensation and pain in his legs.  

In February 1994, the veteran told a VA nutritionist his 
exercise was limited.  He felt tired all the time.  He was 
encouraged to exercise.  The VA nutritionist felt his high 
blood sugars were probably caused by his limitations.  

In March 1994 the veteran appeared as a walk in patient and 
complained he was unable to control his blood sugars.  His 
insulin was increased and he was told to return in two to 
three weeks.  

An evaluation was performed by a private physician in March 
1994.  At that time the veteran was working at the U. S. 
Postal Service.  The veteran reported that his diabetes had 
been fairly well controlled until about two years previously.  
He was experiencing blurred vision, frequent nausea, and 
frequent spells of weakness in which he would fall if he did 
not lean on something.  He had a tingling sensation in his 
hands, feet, and legs.  Because of lack of feeling in his 
hands he had difficulty handling coins at work.  He was 
currently working the 3:00 to 11:00 shift at the post office.  
He was finding it virtually impossible to work anymore 
because of spells of weakness.  He could walk a maximum of 
100 yards and then had to stop and sit down.  He spend most 
of his time at home lying down because he felt poorly.  He 
had to give up any yard work or housework.  Examination 
revealed his blood pressure was 152/90 and his weight was 
209.  Neurological evaluation was normal, except for sensory 
deficits.  There was numbness to pinprick starting at the 
level of the ankles and extending to the toes in both feet.  
The private physician concluded the veteran had poorly 
controlled insulin-dependent diabetes mellitus with 
subjective and objective evidence that he was developing 
sensory polyneuropathy of the hands and feet.  His poorly 
controlled blood sugars were leaving him chronically tired.  
He concluded that he did not believe the veteran was capable 
of carrying out his duties at the Post Office.  Sedentary 
work was the only type he believed the veteran was capable of 
performing at that time.  

A VA hospital summary, dated in May 1994 demonstrated the 
veteran was admitted for one day for adjustment of his 
insulin regimen to control glucose values.  It was noted that 
he had poor control following a shift change to the three to 
eleven shift at the Post Office.  The initial impression was 
insulin dependent diabetes (IDDM), poorly controlled, 
probably secondary to job stress.  Subsequent to monitoring 
it was noted that his glucose was amazingly well controlled 
throughout the day with no change in his insulin regimen.  
The final diagnosis was IDDM, with good control in hospital, 
but poor control at home, probably secondary to job stress 
and insulin dependence.

The report of a VA examination, conducted in January 1996, 
shows the veteran reporting a dosage of 30 units in the 
morning and 16 in the afternoon of regular Humulin plus 30 
units of Lente in the morning and 20 units in the afternoon.  
He complained of difficulty controlling his blood sugar 
levels over the prior several years.  

He complained of recurrent, intermittent chronic fatigue.  He 
reported severe nocturia, 4-6 times per night. He complained 
of recurrent and progressive blurring of vision necessitating 
several changes of eyeglass prescription over several years. 
He also reported tingling and numbness of the arms and legs. 
He stated that he was carefully following an 1800 calorie 
diet and that during the prior 4-5 years his weight varied 
between 223 and 178 pounds. At the time of the exam he 
weighed 207 pounds.

Examination showed femoral pulses equal and somewhat dull. 
Dorsalis pedis pulses were palpable but barely perceptible. 
Patella and Achilles tendon reflexes were present but dull. 
Vibration sense in the left lower extremity was negative to 
barely positive compared to positive with diminished 
sensations in the right lower extremity. Pinprick sensation 
was almost absent to absent in the left lower extremity, but 
definitely present in the right.

The veteran stated that he had an occasional episode of 
hypoglycemia at the rate of 1-3 times per year. He stated 
that he has occasional episodes of ketoacidosis for which he 
takes extra units of regular Humulin insulin.  He reported 
that he is faithful to an 1800 calorie diet but that his 
activities are markedly restricted because of constant 
fatigue and difficulties with his extremities. His blood 
sugar level varied in the 300-400 range and he stated that it 
rarely goes down to 200 or less. The diagnosis rendered was 
IDDM, brittle and poorly controlled.

A VA fee basis eye examination revealed no sign of 
retinopathy.  The physician stated the blurred vision 
complained of by the veteran was typical of both elevated and 
low blood sugar.  

VA examination in June 1996 noted the veteran had recent 
evidence of renal disease.  The veteran reported being in 
poor control of his diabetes.  Examination revealed his 
weight was 211 pounds.  His maximum weight over the last year 
had been 230 pounds.  Examination revealed no evidence of 
clinical or laboratory evidence of renal disease.  

The report of a VA examination, conducted in July 1997, shows 
the veteran complaining of intermittent, recurrent tingling 
and numbness in both arms and both legs. He stated that he 
had been putting on weight and feeling sluggish.  

Fundoscopic examination of the eyes was essentially normal.  
Peripheral pulses were normal. Peripheral reflexes were equal 
but dull.  Chest, heart and lung findings were essentially 
normal.  Examination of the feet revealed a sore spot on the 
plantar surface of the right heel, where surgery for an 
inclusive cyst was performed approximately 3-4 months prior.

The veteran reported that at least weekly he will have 
development of progressive grogginess associated with a 
marked increase in his blood sugar. He stated that very often 
it takes a full day for him to get his blood sugars lowered 
to satisfactory levels. He also reported that every few weeks 
he will develop episodes of weakness associated with a drop 
in his blood sugar and that he treats this with orange juice 
and recovers fairly quickly. He reported that for his 
episodes of hyperglycemia he has a scale he follows for using 
extra doses of regular insulin. He checks his blood sugar 
level twice daily.

He stated that he is on a 2,000 calorie low fat diet with 
controlled amounts of sugar. His weight was 215 pounds and it 
was noted that he weighed 207 four months prior to 
examination. He reported no anal pruritis. There were no 
vascular deficiencies. He reported blurred vision with 
elevation of his blood sugar.

It was noted that he was currently on 22 units of regular 
insulin and 24 units of Lente insulin in the morning and 20 
units of regular insulin and 24 units of Lente insulin in the 
evening.  The diagnoses rendered were IDDM, brittle; 
hypertension, and history of early renal disease.

The veteran filed a claim in January 2003 for an increased 
rating for his diabetes.  The veteran reported he had begun 
to have additional problems associated with his diabetes and 
wished to have those conditions rated as service-connected.  
He was being treated at the VA outpatient treatment clinic at 
Daytona Beach.  He submitted copies of those records.  

The VA records from the outpatient treatment clinic in 
Daytona included September 2001, January 2002, and August 
2002 follow up visits for diabetes.  Also included was a 
September 2002 endocrinology consult.  In September 2002, the 
veteran reported taking insulin in the morning and evening.  
He had about three mild hypoglycemic episodes each week, 
usually in the morning.  

A VA eye examination of the veteran was conducted in April 
2003.  Type 1 Diabetes had first been diagnosed in 1982.  
Diabetic retinopathy had been diagnosed in 2002.  His 
significant medical diagnoses included hypertension, abnormal 
liver function, impotence of organic origin, and Diabetes 1.  
VA eye examination included the following diagnoses 1.  
Insulin-dependent diabetes mellitus with mild 
nonproliferative diabetic retinopathy, in both eyes.  The VA 
physician recommended monitoring the left eye for development 
of clinically significant macular edema.  Comparison with 
photos taken in August 2002 showed mild progression of 
diabetic retinopathy with a greater number of microaneurysms, 
in both eyes and hard exudates in the left eye, mild 
cataracts, in both eyes, and myopia.  The veteran was to be 
monitored with a home Ansler grid and dilated fundus 
examination every six months.  

A VA examination in April 2003 noted diagnosis of diabetes in 
1984.  The veteran's medication included Humulin both in the 
morning and evening.  He followed an 1800 calorie American 
Dietetics Association (ADA) diet with good control.  No 
ketoacidosis or hypoglycemia was noted.  The veteran followed 
a diet with stable weight.  There were no restrictions on his 
activities.  In reference to peripheral neuropathy, the 
veteran had numbness, tingling and burning in both hands and 
his left foot, periodically.  Examination revealed 
neurologically he was within normal limits.   

The veteran submitted a June 2003 note from his private 
physician, Dr. D. B., indicating they had requested the 
veteran's VA clinic records and had not received them as of 
that date.  May 2003 records from Dr. D. B. revealed the 
veteran had been seen by him as a new patient on May 28, 
2003.  A July 2003 letter from a private endocrinologist, Dr. 
K. B., indicates she first saw the veteran on June 30, 2003.  
The veteran reported he modified his insulin dosage depending 
on his blood sugars.  He monitored his blood sugar three or 
more times per day.  He continued to have episodes of hypo-
hyperglycemia.  He had never lost consciousness from his low 
blood sugars and he did sense his low blood sugars.  For high 
blood sugars he took as much as three to four shots of 
insulin per day.  He worked out at the gym three times a 
week, utilizing the treadmill, bicycle and free weights.  He 
was very strict with his meal plan and followed an 1800 
calorie diet.  He was extremely consistent with his meals.  
His diabetes had been complicated by bilateral retinopathy.  
He also had hypertension.  He reported nephropathy.  He had a 
history of impotence.  He had fairly significant peripheral 
neuropathy which affected both of his hands and feet.  He had 
never had nerve conduction studies and had reported numbness 
and tingling in his hands and feet.  His fine motor work was 
extremely limited due to the neuropathy in his hands.  He 
limited his time standing due to the neuropathy in his feet.  
He had a history of hypogonadotrophic hypogonadism for which 
he took testosterone injections.  The endocrinologist 
discussed improved and more stable glycemic controls with the 
veteran which might halt further progression of the 
complications, but most likely there would be no regression 
of his complications.  

As previously indicated, to warrant a reduction in rating, 
the evidence must show maintained improvement under the 
ordinary conditions of life.  In this case, that is not 
shown.  The symptoms upon which the RO apparently based the 
60 percent evaluation in effect from 1992 included 
fluctuating blood sugar levels; blurred vision; numbness, 
tingling and a burning sensation in the extremities.  
Likewise, there was evidence of limitation in certain 
activities, and endurance.  As set out above, these problems 
still exist.  While the precise language used to describe the 
veteran's condition in the records from the 1990's were not 
repeated verbatim in more recent records, the overall 
description of the veteran's complaints and findings do not 
appear to have meaningfully changed during this time.  
Accordingly, a basis upon which to reduce the veteran's 
disability evaluation has not been presented, and restoration 
of the veteran's 60 percent disability evaluation is granted.  


ORDER

Restoration of a 60 percent disability rating for diabetes is 
granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


